Citation Nr: 0825195	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  00-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The Board previously remanded this case in August 2001 and 
March 2007, at which time the appeal included a reopened 
claim for service connection for a chronic acquired 
psychiatric disorder.  This claim (specifically service 
connection for major depressive disorder, recurrent) was 
subsequently granted in an October 2007 rating decision, 
however.


FINDING OF FACT

The veteran's currently diagnosed back disorder was not first 
manifest in service or within one year thereafter.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

II.  Analysis

The Board has reviewed the veteran's service medical records 
and observes that he reported a history of recurrent back 
pain in an April 1991 Report of Medical History, from his 
second period of active duty service.  However, the 
examination report from the same date indicates no spinal 
abnormalities.

Subsequent to service, a VA examination report from December 
1991 reflects current complaints of diminished vision and a 
nervous condition, but this report does no indicate any back 
abnormalities.

VA x-rays from March 1994 revealed minimal degenerative 
lumbar spondylosis.  An April 1994 VA treatment record 
contains a notation of "chronic low back pain since 1991" 
which the veteran related to carrying heavy objects during 
the Persian Gulf War.  The examining doctor rendered an 
assessment of chronic low back pain most probably secondary 
to mechanical factors (the "factors" listed by the doctor 
are barely legible but appear to include reduced lumbar 
lordosis and weak abdominals, with a third factor not 
legible).

A December 1998 VA general medical examination report 
contains a diagnosis of minimal lumbar spondylosis and a 
notation of x-rays showing minimal degenerative lumbar 
spondylosis.  No opinion regarding the etiology of this 
claimed disorder was rendered, however.

In April 2007, the veteran underwent a VA spine examination, 
with an examiner who reviewed his claims file.  During the 
examination, he recalled constantly lifting heavy equipment 
and injuring his back during service.  Following a physical 
examination and an MRI, the examiner rendered diagnoses of 
lumbar discogenic disc disease and lumbar spine degenerative 
disease.  Based on these findings and the claims file review, 
the examiner rendered the opinion that it was less likely 
than not that the veteran's back disability was caused by or 
a result of service.  The rationale for this opinion was that 
there was no evidence "on medical, military or private 
record" that the veteran complained of a back disorder right 
after discharge from service or for one year thereafter.

The Board has reviewed the competent medical evidence of 
record cited above and notes that that the April 1994 VA 
treatment record, which is partially illegible, appears to 
suggest a back problem dating back to service.  It is not 
entirely clear whether the notations made in this record 
reflect merely the examining doctor's view or the veteran's 
reported history, but the Board notes that the examining 
doctor provided no indication that the veteran's claims file 
or the service medical records had been reviewed in 
conjunction with this treatment.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

By contrast, the VA examiner who provided a medical opinion 
in April 2007 did have access to the claims file and cited to 
the absence of complaints of back problems right after 
military service or within one year thereafter in rendering 
the opinion that the current disorder was not at least as 
likely as not related to service.  Given that the examiner 
based his opinion on a complete claims file review and 
provided a rationale for the opinion, the Board considers 
this opinion to have substantially greater probative value 
than the April 1994 VA treatment record.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (the Board may, however, favor 
the opinion of one competent medical professional over that 
of another so long as an adequate statement of reasons and 
bases is provided).  Consequently, the Board does not find 
that the competent medical evidence of record supports the 
veteran's claim.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
April 2006 Substantive Appeal.  Nevertheless, any lay 
evidence of continuity of symptomatology since service is 
substantially rebutted by the April 2007 VA medical opinion, 
which is supported by a complete rationale.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  
Moreover, service connection may not be predicated on lay 
assertions of medical causation.  See Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  In the present case, the veteran 
has not been shown to possess the requisite medical training, 
expertise, or credentials needed to render either a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value as to the matter of 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a back disorder, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection in a series of letters issued 
between June 2002 and April 2007.  In the April 2007 letter, 
the veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Appeals Management Center (AMC) in Washington, DC 
subsequently readjudicated the claim in an October 2007 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim.  The veteran's service medical records and post-
service private and VA treatment records have been obtained.  
Additionally, he was afforded a VA examination in April 2007, 
with a medical opinion based on a claims file review.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a back disorder is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


